The plaintiff in error was convicted in the county court of Payne county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $75 and to imprisonment in the county jail for a term of 90 days.
Judgment was rendered August 22, 1929, and the appeal was lodged in this court December 27, 1929. No extension of time for filing the appeal appears. By section 2808, Comp. Stat. 1921, an appeal from a conviction for a misdemeanor must be taken within 60 days after judgment, unless the court or judge, for good cause shown, extend the time not to exceed 60 days additional. The 60 days within which the appeal could have been taken expired, and there has been no extension of time by the court or judge. The appeal was filed too late.
The appeal is dismissed. *Page 34